Appeal by petitioner (husband) and cross appeal by respondent (wife) from an order sustaining a writ of habeas corpus and making provision for the joint custody of two children, both girls, one seven and one eight years of age. Order modified on the law and the facts by awarding the custody of the children to the mother, with the father to have the right to call for the children and have them in his sole custody each Wednesday from 4:00 P. M. to 6:00 p. m. and each Sunday from 8:45 A. m. to 5:00 P. M., and by providing that the father shall pay fifteen dollars each week to the mother for the support of the children. As so modified the order is affirmed, without costs. The paramount consideration is the welfare of the *995children. We believe that the disposition made by the Special Term, giving the father the custody of each child in alternate weeks would be detrimental to the children’s welfare, especially in view of the congested living conditions in the house where the father resides. Settle order on notice. Close, P. J., Hag-arty, Adel, Lewis and Aldrich, JJ., concur.